 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                        2:17-CR-244-APG-NJK

11                Plaintiff,                        Unopposed Motion for this Court to
                                                    approve the Interlocutory Sale of 1035
12         v.                                       Aviator Court, Henderson, NV 89002 and
                                                    Order
13 DUSTIN LEWIS,

14                Defendant.

15         The United States of America moves this Court to approve the offer of $950,000 for

16 the Interlocutory Sale of the real property held in the name of Dustin M. Lewis, Ingrid N.

17 Lewis, and Lewis Family Living Trust located at 1035 Aviator Court, Henderson, Nevada

18 89002, which is more particularly described as follows:

19      That portion of the North half (N 1/2) of the Northwest quarter (NW 1/4) of section
        32, township 22 South, range 63 East, M.D.M. and M., described as follows:
20
        Parcel Two (2) of that certain parcel map on file in File 109 of Parcel Maps, Page 34,
21      in the Office of the County Recorder, Clark County, Nevada, together with all
        improvements and appurtenances thereon, APN: 179-32-101-053
22

23 (all of which constitutes property).

24         This Court authorized the Unopposed Motion for Interlocutory Sale of this property

25 and ordered its sale (ECF No. 89, 92). However because the amount came in lower than

26 the three estimates of Zillow.com for $1,168,465; Redfin.com for $1,132,158; and

27 Realtor.com for $1,104,700, the government must request this Court’s approval for the

28 interlocutory order of sale at $950,000.
 1          Joseph Soraci and Kari Soraci, the potential buyers, have offered $950,000 for the

 2   property. Pursuant to forfeiture law, the government has determined they are not felons.

 3   Dustin M. Lewis, Ingrid N. Lewis, and Lewis Family Living Trust want to accept the offer.

 4   Douglas Sawyer, their realtor who is coordinating the sale with the government, indicates

 5   it is an arms-length transaction and is a good offer even though the listing price for the real

 6   property was $1,150,000. The government does not oppose Dustin M. Lewis, Ingrid N.

 7   Lewis, and Lewis Family Living Trust accepting and signing the offer. Because this Court

 8   has jurisdiction of this property, the government requests this Court to authorize this

 9   interlocutory sale.

10          After the costs and expenses of the property sale and paying the deed of trust on the

11   realty, the net sale proceeds will (1) pay $220,000 to OneWest Bank, the victim of his

12   mortgage fraud, (2) the remaining balance will be deposited with the court registry to be

13   applied toward restitution of $704,002 to SCPPA in case number 2:17-CR-391-APG-VCF,

14   and if any net sale proceeds are left after paying 1 and 2 above, the remainder will be paid

15   to the Department of Justice Seized Asset Forfeiture Fund.

16          For the reasons stated above, the United States respectfully requests this Court to

17   approve the sale of the property.

18          DATED February 5, 2020.

19                                               Respectfully submitted,
20                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
21                                               /s/ Daniel D. Hollingsworth
                                                 DANIEL D. HOLLINGSWORTH
22                                               Assistant United States Attorney
23

24                                               IT IS SO ORDERED:
25

26
                                                 ANDREW P. GORDON
27                                               UNITED STATES DISTRICT JUDGE
28                                                       February 5, 2020
                                                 DATED:
                                                   2
